DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uryu et al. (US 2014/0055059 A1) in view of Sin (US 2015/0175192 A1).
For claim 9, Uryu et al. discloses a motor vehicle steering system 90 comprising:
an electric motor 10 [includes a stator, a rotor, and a shaft] (page 2, paragraph [0021]), [the electric motor having at least three phases] (page 2, paragraph [0021], three-phase brushless motor),
an inverter 20 [that supplies voltages into the electric motor] (page 2, paragraph [0024], the inverter is a three-phase inverter including MOSFETs 21 – 26 which are switching elements to switch power supply to the U-phase coil 11, the V-phase coil 12, and the W-phase coil 13), [wherein a high side MOSFET 21 – 23 and a low side MOSFET 24 – 26 are assigned for each of 
a pull-up resistor 61 [disposed in parallel with one of the high side MOSFETS of one of the at least three phases] (fig. 2); and
a measurement unit 60 [configured to detect a phase voltage of the one of the at least three phases] (page 4, paragraphs [0047], wherein the controller acquires U-phase terminal voltage corresponding value MVUc, V-phase terminal voltage corresponding value MVVc, W-phase terminal voltage corresponding value MVWc), but does not explicitly disclose:
a motor housing; 
the electric motor disposed in the motor housing;
wherein the electric motor has a first non-insulated contact point and the motor housing has a second non-insulated contact point, wherein the first and second non-insulated contact points are configured such that water that ingresses into the motor housing electrically connects the electric motor with the motor housing via the first and second non-insulated contact points;
the measurement unit configured to detect a phase voltage as being indicative of water present in the motor housing.
Sin discloses a motor housing 212; an electric motor comprising a stator 213, rotor 214, and motor shaft 215 [disposed in the motor housing] (fig. 2); 
wherein the electric motor [has a first non-insulated contact point] (dotted circuit of fig. 2, a contact point of the surface of portion 213 (stator) of the electric motor positioned adjacent to the signal line 222) and [the motor housing has a second non-insulated contact point] (dotted circuit of fig. 2, a contact point of the surface of the motor housing 212 adjacent to the signal line), [wherein the first and 
[a measurement unit 220, 222 configured to detect a moisture penetrating the interior of the motor housing 212 and generates a moisture detection signal to transmit the moisture detection signal to the controller 230] (page 2, paragraph [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the motor housing and moisture sensor of Sin with the motor vehicle steering system of Uryu et al., wherein the housing provides for improved overall protection for the motor from debris and the moisture sensor allows for reduced malfunction of the motor by stopping driving of the power steering motor when a large amount of moisture is present, thus overall replacement costs are reduced due to the malfunctions.	
	Regarding claim 13, Uryu et al. modified as above does not explicitly teach that the first non-insulated contact point is disposed at a lowest point of the motor housing.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor housing shape and size to have the first non-
For claim 14, Uryu et al. modified as above discloses the motor vehicle steering system [wherein the pull-up resistor is connected to a vehicle power-supply voltage 50] (page 4, paragraph [0040], a pull-up resistor 61 connected to the high-potential terminal of the battery 50).
For claim 15, Uryu et al. modified as above discloses the motor vehicle steering system [wherein the electric motor is a three-phase electric motor] (page 2, paragraph [0021]).
For claim 16, Uryu et al. modified as above discloses the motor vehicle steering system [configured as an electric power assisted steering system 1] (page 2, paragraph [0020], the motor 10 outputs a torque for assisting a steering operation of the steering wheel 91 by the driver).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uryu et al. (US 2014/0055059 A1) in view of Sin (US 2015/0175192 A1), and further in view of Kinme et al. (US 7,275,458 B2).
For claim 10, Urya et al. modified as above discloses the motor vehicle steering system wherein the motor housing is grounded.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the motor housing being grounded as taught by Kinme et al. with the motor vehicle steering system of Uryu et al. modified as above to allow for preventing the electric motor from causing noises, thus reducing overall possible damage to components.
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uryu et al. (US 2014/0055059 A1) in view of Sin (US 2015/0175192 A1), and further in view of Murty et al. (US 2006/0259221 A1).
For claim 11, Uryu et al. modified as above discloses the motor vehicle steering system [wherein the measurement unit comprises a microcontroller CPU] (page 4, paragraph [0047]) and [a series resistor 63, 66, 69 connected to ground] (fig. 2), but does not explicitly disclose wherein the measurement unit comprises the microcontroller connected to a ground.
Murty et al. discloses a power steering system 10 comprising an output power driver 30 and a controller 26 in electrical communication with an electrical power source 32, such as a battery, and a ground 33] (page 2, paragraph [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use controller being grounded as taught by Murty et al. with the motor vehicle steering system of Uryu et al. modified as above to allow for a reduction in malfunction to the controller, thus reducing overall replacements costs.

Murty et al. discloses a power steering system 10 comprising an output power driver 30 and a controller 26 in electrical communication with an electrical power source 32, such as a battery, and a ground 33] (page 2, paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use controller being grounded as taught by Murty et al. with the motor vehicle steering system of Uryu et al. modified as above to allow for a reduction in malfunction to the controller, thus reducing overall replacements costs.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Uryu et al. (US 2014/0055059 A1) in view of Sin (US 2015/0175192 A1), and further in view of Oya (US 2016/0362136 A1).
For claim 17, Uryu et al. modified as above does not explicitly disclose the motor vehicle steering system configured as a steer-by-wire system.
Oya et al. discloses [an electric power steering system comprising a steering assist device] (page 2, paragraph [0030]), wherein the present invention is also applicable to other vehicle steering systems such as a steer-by-wire system] (page 9, paragraph [0125]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the motor vehicle steering system in a steer-by-

Response to Arguments
Applicant’s arguments, see page 4, filed 8/27/21, “office action fails to reasonably apprise applicants and show the evidence on which the findings are based”, with respect to the rejections of claims 9 and 13 – 16 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made for claims 9 and 13 – 16 in view of Uryu et al. (US 2014/0055059 A1) in view of Sin (US 2015/0175192 A1), more specifically, the first embodiment of Sin shown in Figs. 2 and 3 are presently used as a teaching reference for the 103 rejection, as opposed to the previous rejection which utilized the second embodiment shown in Fig. 4.
Additionally, appellant argues the prior art are based on improper hindsight reasoning.  More specifically, appellant argues “the prior art fails to disclose how to dispense with an independent moisture detection sensor and instead utilize non-insulated contact points of the housing and the motor to detect the ingress of moisture”.  However, while the claims do not explicitly recite a moisture detection sensor, there also is no explicit recitation within the claims which prevents a moisture detection sensor to exist within the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611